Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgements
2.	The Amendment of claims 1, 3, 7, 11, 13, 17, and 20 filed 02/17/2022 is acknowledged and entered.
3.	Claims 1-20 are pending.
4.	Claims 1-20 have been examined.

Examiner’s Response to Amendments/Remarks
35 USC § 101
5.	Claims 1, 11 and 20 continues to be directed towards verifying authenticity of a transfer financial transaction. This is an abstract idea. The computer technology merely automates and implements the abstract idea. The additional elements “a server”, “a blockchain network”, “a transaction platform”, “a payment institution”, “one or more computers, and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, computer-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations”, “do not improve the computer technology. Also, the additional elements of computer technology merely automate the abstract idea. Therefore, the abstract idea is not integrated into a practical application. The computer 

35 USC § 103
6.	Applicant is of the opinion that claim 1 is amended to recite, among other things: 
determining, by a server of a blockchain network, a cross-border transaction has completed; executing, by the server, a smart contract that obtains transaction 
information of the cross-border transaction ... obtaining, by the server, transaction information of the cross-border transaction; obtaining... based on a transaction order number in the transaction information, remittance information, wherein the remittance information is provided ... after a corresponding remittance is completed. Applicant respectfully submits that, as discussed during the interview, Goldstein appears to disclose that the "digital gateway 702 may initiate a risk analysis via the analytics systems 707 to identify and calculate risk factors associated with a transaction request," and that "the digital gateway 702 also may be configured to communicate with one or more settlement systems 708 to finalize and complete the transaction." See Goldstein at paragraphs [0087]- [0088] and Abstract. However, Goldstein has not been shown to describe or render obvious at least the amended features of amended claim 1. The other cited art fail to cure the deficiency of Goldstein. As such, Applicant respectfully 
	Examiner respectfully disagrees, as Goldstein in combination of Thekadath teaches these amended limitations as disclosed below.

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
9.	In the instant case, claims 1-10, are directed to a process (i.e., method); claims 11-19, are directed to an article (i.e., non-transitory, computer-readable medium); and claim 20 is directed to a machine (i.e., system comprising one or more computers). Therefore, these claims fall within the four statutory categories of invention.
10.	The claim(s) are directed to verifying authenticity of a transfer financial transaction, which is an abstract idea. Specifically, the claims recite the steps of “ determining... a cross-border transaction has completed “; “executing... obtains transaction information stored... and of the cross-border transaction submitted by...”;      “obtaining... transaction information of the cross-border transaction”; “executing... contract to obtain... and based on a transaction order number in the transaction information, remittance information...”; “generating... based on the transaction Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve verifying authenticity of a transfer financial transaction, obtaining and validating the transaction and remittance information of the transaction and then generate an authentication confirmation , which is a form of commercial or legal interactions. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
11.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as “a server”, “a blockchain network”, “a transaction platform”, “a payment institution”,  “one or more computers, and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, computer-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations”, merely reflect the use of a computer as a tool to perform the abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment.

13.	Dependent claims 2-10 and 12-19 further describe the abstract idea of performs the steps or functions of verifying authenticity of a transfer financial transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible. 

Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 

15.	Claims 1-4, 11-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al., (US 20170148021 A1) in view of Thekadath et al. (US 10715531 B2). 

16.	With respect to claims 1, 11 and 20, Goldstein, teaches a method, a non-transitory, computer-readable medium and a system comprising:
one or more computers (Fig. 1 item 102, ¶¶ 0029), and 
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, computer-readable media storing one or more instructions that, when executed by the one or more computers (¶¶ 0029), perform one or more operations comprising:
 determining, by a server of a blockchain network, a cross-border transaction has completed (Fig. 7 item 702 “digital gateway”, ¶¶ 0062, 0100-0101).
obtaining, by the server, transaction information of the cross-border transaction (¶¶ 0062, 0100-0101).
obtaining, from “...”, remittance information provided by a payment institution for the transaction,” ...” (¶¶ 0062, 0100-0101).

generating by the server authenticity confirmation of the transaction based on the first result (Fig. 12 item 1207 “...digital gateway 802 may receive a confirmation from the payment processor that the payment transaction was performed successfully... and may generate a... notification to be transmitted to one or more core or backend systems of the eMerchant”, ¶¶ 0116-0117). 
Goldstein does not explicitly disclose
executing, by the server, a smart contract that obtains transaction information stored in the blockchain network and of the cross-border transaction submitted by a transaction platform in the blockchain network.
executing, by the server, the smart contract to obtain from the blockchain network and based on a transaction order number in the transaction information, remittance information, wherein the remittance information is uploaded by a payment institution for the transaction to the blockchain network after a corresponding remittance is completed, wherein the payment institution is in the blockchain network.
“...in a blockchain network...”
“...wherein the payment institution is in the blockchain network”
However, Thekadath discloses

transaction platform in the blockchain network (col 15 lines 10-47, col 28 lines 36-53).
executing, by the server, the smart contract to obtain from the blockchain network and based on a transaction order number in the transaction information, remittance information, wherein the remittance information is uploaded by a payment institution for the transaction to the blockchain network after a corresponding remittance is completed, wherein the payment institution is in the blockchain network (col 15 lines 10-47, col 28 lines 36-53).
With respect to “obtaining transaction information...”
“...in a blockchain network...” (col 5 lines 30-67, “asset transfer network” col 6 lines 6-15).
With respect to “obtaining, from the blockchain network...”
“...wherein the payment institution is in the blockchain network” (Fig. 1 item 140-Recipient Institution computer, 160-Sending Institution computer, col 6 lines 6-15).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time the application was filed to simply retrieve the transaction information of Goldstein submitted by a transaction platform (“digital gateway”) in a blockchain network of Thekadath in order to have unalterable copy of the transactions in a blockchain.
With respect to the language, “A computer-implemented method for verifying authenticity of cross-border transactions” this language is intended use. The recitation 

17.	With respect to claims 2 and 12, the combination Goldstein in view of Thekadath, teach all the subject matter of the method as described above with respect to claim 1.
	Furthermore, Goldstein discloses, wherein generating, based on the transaction information and the remittance information, the first result of authenticity of the transaction comprises: 
determining payment information of a consumer in the transaction information (¶¶ 0025, 0061-0062, 0100-0101), and 
determining consistency of the payment information with the remittance information (¶¶ 0025, 0061-0062, 0100-0101, 0116).

18.	With respect to claims 3 and 13, the combination Goldstein in view of Thekadath, teach all the subject matter of the method as described above with respect to claim 2.
	Furthermore, Goldstein discloses, wherein determining consistency of the payment information with the remittance information comprises: 
determining a payment amount and a receiving currency of the payment information (¶¶ 0100-0101).

generating a second result based on determining whether the receiving currency matches the remittance currency (“remittance instructions”, ¶¶ 0106, 0108). and 
determining whether the payment amount is consistent with the remittance amount, based on the second result (¶¶ 0106, 0108).

19.	With respect to claims 4 and 14, the combination Goldstein in view of Thekadath, teach all the subject matter of the method as described above with respect to claim 3.
	Furthermore, Thekadath discloses, wherein the method further comprises: in response to determining that the receiving currency is inconsistent with the remittance currency, 
determining an exchange rate for the receiving currency and the remittance currency, wherein the exchange rate is associated with a remittance date included in the remittance information (col 11 lines 38-44, col 15 line 25-28, col 26 lines 22-31). 
calculating an estimated remittance amount based on the payment amount and the exchange rate (col 26 lines 22-60), and 
determining whether the estimated remittance amount is consistent with the remittance amount (col 26 lines 32-60).

Claims 5-10 and 15-19, are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al., (US 20170148021 A1) in view of Thekadath et al., (US 10715531 B2) and further in view of James M. Sajkowsky (CA 2570944 A1).

21.	With respect to claims 5 and 15, the combination Goldstein, in view of Thekadath, teach all the subject matter of the method as described above with respect to claim 1, but does not explicitly disclose, wherein, the method further comprises, before generating the authenticity confirmation of the transaction: 
obtaining cross-border cargo declaration information submitted by a supervision institution that is in the blockchain network, and 
determining whether the transaction information is consistent with the cross-border cargo declaration information in order to obtain a third result, wherein generating the authenticity confirmation of the transaction comprises generating the authenticity confirmation of the transaction based on the third result.
However, Sajkowsky discloses
obtaining cross-border cargo declaration information submitted by a supervision institution (“The US customs and Border Protection (CBP)”, ¶¶ 0008-0009).   that is in the blockchain network, and 
determining whether the transaction information is consistent with the cross-border cargo declaration information (“Global database 150”, ¶¶ 000121) in order to obtain a third result, wherein generating the authenticity confirmation of the transaction 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time the application was filed to simply retrieve the transaction information of Goldstein submitted by a transaction platform (“digital gateway”) in a blockchain network of Thekadath and in view of Sajkowsky in order to have confirm the authenticity of the transaction information.

22.	With respect to claims 6 and 16, the combination Goldstein and Thekadath in view of Sajkowsky, teach all the subject matter of the method as described above with respect to claim 5.
	Furthermore, Sajkowsky discloses
wherein determining whether the transaction information is consistent with the cross-border cargo declaration information comprises: 
determining product information, merchant information, and consumer information of the transaction information (¶¶ 00016-00018, 000121).
With respect to “determining product information, merchant information, and consumer information” these are nonfunctional descriptive material because it just describing the data i.e. transaction information of the cargo transaction. While the determination of the product information, merchant information, and consumer information is not used to perform any of the recited steps/functions. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from 

determining enterprise information, cargo information, and consignee information of the cross-border cargo declaration information (¶¶ 00016-00018, 000121).
With respect to “determining enterprise information, cargo information, and consignee information” these are nonfunctional descriptive material because it just describing the data i.e. transaction information of the cargo transaction. While the determination of the enterprise information, cargo information, and consignee information is not used to perform any of the recited steps/functions. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
determining whether the product information is consistent with the cargo information, whether the merchant information is consistent with the enterprise information, and whether the consumer information is consistent with the consignee information (¶¶ 00016-00018, 000121).

claims 7 and 17, the combination Goldstein and Thekadath in view of Sajkowsky, teach all the subject matter of the method as described above with respect to claim 6.
Furthermore, Sajkowsky discloses wherein the method further comprises, before generating the authenticity confirmation of the transaction: 
	determining shareholder information from the merchant information (¶¶ 000121-000124).
in response to determining that a shareholder in the shareholder information has a relationship with a consumer in the consumer information (“bill of lading 801”, ¶¶ 000113), obtaining a quantity of orders between a merchant included in the merchant information and the consumer in a predetermined time period (¶¶ 00039-00041). 
generating a fourth result based on comparison of the quantity of orders with an average quantity (¶¶ 00039-00041, 00061, 000110-000111), and 
determining that the transaction is abnormal based on the fourth result (¶¶ 000110-000111).

24. 	With respect to claims 8 and 18, the combination Goldstein and Thekadath in view of Sajkowsky, teach all the subject matter of the method as described above with respect to claim 7.
Furthermore, Sajkowsky discloses further comprising:

Thekadath further disclose storing the abnormal transaction information in the blockchain network (col 6 lines 50-67, col 9 lines 64-67, col 16 lines 15-19).

25. 	With respect to claims 9 and 19, the combination Goldstein and Thekadath in view of Sajkowsky, teach all the subject matter of the method as described above with respect to claim 6.
Furthermore, Sajkowsky discloses, wherein the method further comprises, before generating the authenticity confirmation of the transaction: 
obtaining a total number of orders placed with a merchant in the merchant information in a predetermined time period (“bill of lading”, ¶¶ 000113). 
determining a quantity of orders corresponding to a same consumer based on the total number of orders placed with the merchant (¶¶ 00039-00041, 00061, 000110-000111), and 
in response to determining a ratio of the quantity of orders corresponding to the same consumer and the total number of orders placed with the merchant is greater than 
a predetermined ratio, determining that the transaction is abnormal (¶¶ 000110-000111).

claim 10, the combination Goldstein and Thekadath in view of Sajkowsky, teach all the subject matter of the method as described above with respect to claim 9.
Furthermore, Thekadath discloses further comprising: 
	determining a risk label of the merchant based on a type of the transaction (col 13 line 64-col 14 line 18, col 14 line 65-col 15 line 28, col 35 lines 20-34) 
associating the risk label with the merchant (col 13 line 64-col 14 line 18), and storing the association between the risk label and the merchant in the blockchain 
network (col 14 line 65-col 15 line 28, col 35 lines 20-34).




Conclusion
27. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

28.	The prior art made of record and not relied upon:
1)	(US 20090289107 A1) – Wayne Douglas Prentice, MULTI-USE DURABLE GOODS CARD AND SYSTEM – Using Multi-Use Durable Goods (MDG) Card as a i) registry card, for registering durable goods across borders, ii) value monitoring, iii) payment card, and iv) security instrument on said durable goods.
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685